Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller US Patent 4,871,369.
NOTE: there are many functional languages along the claims.  For example, words such as: for anchoring…, in particular femur…, for receiving a joint…, for adhesive agent-free fastening…, dimensioned such that…, designed for… and others are just functional language and the Examiner is only looking for references capable of reading on the functional language.  Additionally, the term: “revision prosthesis” is not required to be cited on the prior art.  The Examiner is looking for a reference (any prosthetic device) capable of being used as a revision prosthetic shaft as long the reference discloses all the structural limitations.

Finally, the design of the femoral component is capable of passing through the top metaphysis, the diaphysis and capable of passing through the epi metaphysis (near the knee joint) if the shaft is long enough.  For example, peri-prosthetic femur fracture it is well known to occur to many older patients.  Therefore, if a femur crack occurs at the lower base of the femoral bone (near the knee joint metaphysis) it is inherent for a surgeon to use a shaft long enough so the shaft can cover the metaphysis and the epiphysis closest to the knee joint in order to stabilize the fracture.
NOTE: regarding the functional language disclosing the division between one part having bone cement and the other having cementless bone growth, the Applicant’s representative has not positively claimed any structural limitation defining the implant that makes the implant capable of dividing the device into cement and cementless partitions.  The implant is capable of accepting half of the bone cement, so the bottom of the device can be covered with bone cement and the top part can be covered for example by a bone promoting layer (cementless layer).

    PNG
    media_image1.png
    880
    548
    media_image1.png
    Greyscale

Regarding claim 2, see figure above showing a single piece implant.
Regarding claim 3, see figure above.
Regarding claims 4, 5, Figures 1 and 2 show an angle value between 1 to 5 degrees.  The angles created by axes (30 & 28; or 31 & 29).
Regarding claim 6, see the concave tip how it tapers toward the apex of the bottom surface(10).
Regarding claim 7, see figure above showing the distal tip is straight.
Regarding claim 9, see Fig. 5 showing that easily the shaft is at least 22 times the diameter.
Regarding claim 10, the shaft part is made out of one piece with the extension.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller US Patent 4,871,369 in view of Keller US Patent 4,908,032.
Muller discloses the invention substantially as claimed.  However, Muller does not disclose a modular prosthesis comprising separable shaft, extension and neck for the purpose of having multiple different configurations for the purpose of having different sizes and capable of fitting to different bone shapes.
Keller discloses a modular implant comprising a neck portion (6), a shaft (8) and an extension (4) for the purpose of adjust the implant size to the patients bone length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Muller reference with the modular configuration of the Keller reference for the purpose of adjust the implant to different shapes and different sizes.
Regarding claim 12, see elements (15 or 16) showing a centering element provided on the extension.

s 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muller US Patent 4,871,369 in view of Gustilo US Patent 5,725,595.
Muller discloses the invention substantially as claimed.  However, Muller does not disclose an extension having a triangular shape with rounded corners and a Cobalt-Chromium-Molybdenum alloy.
Gustilo teaches an implant made of Cobalt-Chromium alloy having a triangular flexible extension (24) having a triangular configuration with rounded corners (see Fig. 5) for the purpose of avoiding rotational movement and adding flexibility to easy access to the intramedullary canal.
It would have been obvious to one having ordinary skill in the art to modify the Muller reference with the Gustilo reference in order to reduce the chance of accidental dislocation and increase the flexibility of the extension in the intramedullary canal.
	Regarding claim 13, the Gustilo implant is made of Cobalt-Chrome alloy.  However, Molybdenum is not mentioned.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add Molybdenum to the alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 1-3, 7, 9, 11, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindvall US Patent 8,668,692B1 in view of Horowitz US Patent 4,983,183.
	Regarding the article claims (claims 1-14):
	NOTE: through claims 1-14, there are many functional languages along the claims.  For example, words such as: for anchoring…, in particular femur…, for receiving a joint…, for adhesive agent-free fastening…, dimensioned such that…, designed for… and others are just functional language and the Examiner is only looking for references capable of reading on the functional language.  Even the term: 
	Lindvall discloses  a revision prosthesis shaft of a revision joint endoprosthesis (even is not require in the article claims, see col. 4, lines 53-66 and col. 5, lines 1-9) for anchoring in an epimetaphyseal region of a femur.  Wherein the revision prosthesis shaft (510, 500 and 68) has, at the upper end, a neck part (see Fig. 12) for receiving a joint piece (acetabular cup) and, adjoining the neck part (11), a shaft part (elongated shaft of element 68, see Figure 12) whose surface is capable for adhesive agent-free fastening in the epimetaphysis and diaphysis and whose length is dimensioned such that it reaches into the diaphysis of the bone (see Figure 12), characterized in that a distal epimetaphyseal extension (510 and 500) for the shaft is provided at the far end of the shaft part, the length of which extension (510 and 500) is dimensioned such that its tip reaches into the distal epimetaphysis of the bone (see Fig. 12), wherein the extension (510 and 500) is designed for fastening in the distal epimetaphysis (see Fig. 12).  However, Lindvall does not disclose to the details of the shaft part (distal shaft of element 68) and is silent if elements 510 and 500 require or not bone cement.
	Horowitz discloses an implant having a cementless region and a cement region for the purpose of fixing the implant in place soon after implantation (see col. 2, lines 20-29).
	It would have been obvious to one ordinary skill in the art to modify the implant (68) of the Lindvall reference with the hip prosthesis of the Horowitz reference in order to use an implant capable of having one area cementless and the other area in combination with the extension cemented in order to provide a superb early stabilization and ensuring the highest quality of bone ingrowth (see col. 2, lines 20-29).  Additionally, it would be obvious to one ordinary skill in the art to use bone cement in the extension all the way to the distal tip of the extension in order to fix the revision shaft immediately after in implanted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.